Title: Thomas Barclay to John Adams, 25 December 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          Rochfort 25 Decr. 1784—
        
        As I passed through Nantes in my way to Bordeaux I received a letter from Mrs. Barclay wherin she mentions your Intention of going to England Next Month, and that you wish’d to see me before you set out. I have three public accounts of Consequence to settle at Bordeaux, and shall the Moment they are finish’d proceed home. you will oblige me by letting me Know by a line, addressed to the Care of Mess: French & Nephew of that place, when you propose leaving France, and Evry exertion on My part shall be used to see you, if I find it practicable— I understand that Docr. Franklin and Mr. Jefferson are likewise going to England, be so kind to say if it is so— My Best wishes attend Mrs. Adams and your family, and I remain Dear Sir / Your affectionate / and Obed servant,
        
          Thos Barclay
        
        
          I think we Cou’d do all our Business together in two days—
        
       